JOSEPHINE LINKER HART, Justice, dissenting. Dismissing this case on jurisdictional grounds is error. The majority suggests that there is a want of personal jurisdiction in this case, a contention that is not supported by the record. When Mr. Noble filed his petition in Lee County, he was incarcerated in Lee County. The Lee County Circuit Court heard his case on the merits-and denied his petition. When Mr. Noble Sled his notice of appeal, he was likewise incarcerated in Lee County. Accordingly, at all time relevant to this appeal, the Lee County Circuit Court had personal jurisdiction over Mr. Noble. Apparently, after Mr. Noble filed his notice of appeal, the Arkansas Department of Correction transferred Mr. Noble to the Wrightsville facility, which is located in Pulaski County. However, when Mr. Noble perfected his appeal, jurisdiction was established in this court. The Arkansas Supreme Court, of course, has statewide jurisdiction-. Moreover, article 7, section 4, of the Arkansas Constitution gives this court full power to. issue writs of habeas corpus, as does the Arkansas habeas statute, Arkansas. Code Annotated § 16-112-102(a)(1) (Repl. 2016). Accordingly, should this court decide that Mr,. Noble’s petition has merit, we-have full authority to transfer the case to-the circuit court in the county where he is currently incarcerated or even direct the Arkansas Department of Correction to release him. It is frightening to think that if a citizen of this state is wrongly imprisoned, the Arkansas Department of Correction could avoid facing judicial intervention via the writ of habeas corpus simply by moving the petitioner to another county. This court should not condone, much less become an active participant in such a shell game'. I respectfully dissent.